— Appeals by the defendant from (1) a judgment of the Supreme Court, Kings *933County (Parker, J.), rendered September 1, 2009, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court imposed October 27, 2010. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment and the resentence are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P, Florio, Dickerson, Leventhal and Lott, JJ., concur.